I’ish, C. J.
The evidence submitted before the judge of a city court, on the trial of a habeas-corpus case, not demanding the judgment rendered by him, the discretion of the judge of the superior court in sustaining *762a certiorari and granting a first new trial will not be interfered with by the Supreme Court. Bell v. Askins, 150 Ga. 635 (104 S. E. 421), and cases cited; Civil Code (1910), § 6204.
No. 2542.
February 18, 1922.
Certiorari. Before Judge Kent. Laurens superior court. February 22, 1921.
Burch & Daley, for plaintiff in error.
■J. B. Hides, T. B. Hightower, J. S. Adams, and B. B. Camp, contra.

■Judgment affirmed.


All the Justices concur.